Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-17-00101-CV

                          IN THE INTEREST OF S.R.M., a Child

                 From the 225th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015PA01289
                    Honorable Charles E. Montemayor, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED August 2, 2017.


                                              _____________________________
                                              Rebeca C. Martinez, Justice